DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 7, 9-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0132818 (hereinafter Yasukawa) in view of US 2019/0163531 (hereinafter Yue) and US 2019/0075546 (hereinafter Yasukawa2).
Regarding claims 1 and 11, Yasukawa teaches a terminal device / method for transmitting data in a sidelink, comprising: selecting, by a first terminal device, a first resource from a data resource pool within a selecting window, wherein the first resource is used for sending data of the first terminal device (FIG. 3B; [0049][0089][0130]: details a resource pool for data transmission is periodically secured; SC period, sensing window, selection window, reservation window); selecting, by the first terminal device, a second resource used for sending first indication information from a control resource pool within the selecting window (FIG. 3B; [0049]: details by the SCI with a resource selected from the control resource pool (PSCCH resource pool)), wherein the first indication information is used for indicating the first resource (FIG. 8A; [0049]: details UE on the transmission side notifies the reception side of resources for data transmission (PSSCH resource pool) by the SCI), and positions of the first resource and the second resource are different in time domain and/or frequency domain (FIG. 8A; [0049]: details PSSCH and PSCCH resource pools are different); sending, by the first terminal device, the first indication information on the second resource, and sending the data of the first terminal device on the first resource (FIG. 3B; [0049]: details UE on the transmission side notifies the reception side of resources for data transmission (PSSCH resource pool) by the SCI with a resource selected from the control resource pool (PSCCH resource pool)); ([0122][0123]: details since it is possible to extend the sending window including the neighboring user equipment UE; third resource selection), wherein the second indication information indicates a fourth resource used for transmitting data of the second terminal device ([0054]: details secondary sidelink synchronization signal, as second indication information); and determining, by the first terminal device, whether to send the data of the first terminal device on the first resource if there is a resource conflict between the first resource and the fourth resource ([0009]: details when a problem (for example, a conflict) occurs in resources to be used, resources are reselected). 
Yasukawa does not explicitly teach wherein determining, by the first terminal device, whether to send the data of the first terminal device on the first resource according to priority information of the data of the first terminal device and the second terminal device, wherein there is a corresponding relationship between resources in the data resource pool and resources in the control resource pool, wherein, selecting, by the first terminal device, the second resource used for sending the first indication information from the control resource pool within the selecting window, comprises: selecting, by the first terminal device, the second resource from at least one resource corresponding to the first resource in the control resource pool
However, Yue teaches wherein determining, by the first terminal device, whether to send the data of the first terminal device on the first resource according to priority information of the data of the first terminal device and the second terminal device (FIGs. 11-12; [0298][0311] and [0319]: details select a resource pool with a highest priority used by the third terminal to send the data; determine a priority of each resource pool based on location information of the at least one resource pool determined by each second terminal and used to send the data). 
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Yasukawa to incorporate the teachings of Yue and include wherein determining, by the first terminal device, whether to send the data of the first terminal device on the first resource according to priority information of the data of the first terminal device and the second terminal device of Yue with Yasukawa.  Doing so would thereby improve reliability of a V2X system (Yue, at paragraph [0320]).
Moreover, Yasukawa2 teaches wherein there is a corresponding relationship between resources in the data resource pool and resources in the control resource pool ([0209]: details the SCI resource pool is made to uniquely correspond to the data resource pool), wherein, selecting, by the first terminal device, the second resource from at least one resource corresponding to the first resource in the control resource pool ([0209]: details The selector may select the first resource in a resource pool for control information of the first carrier, and select the second resource in a resource pool for data in the second carrier corresponding to the resource pool for control information of the first carrier). 
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Yasukawa to incorporate the teachings of Yasukawa2 and include wherein there is a corresponding relationship between resources in the data resource pool and resources in the control 

Regarding claims 2 and 12, Yasukawa teaches wherein the first indication information is carried in Sidelink Control Information (SCI) (FIG. 3B; [0049]: details by the SCI), or the first indication information is a preamble sequence. 

Regarding claims 3 and 13, Yasukawa teaches performing, by the first terminal device, resource sensing ([0015]: details a resource for transmitting a signal based on a sensing result); and selecting, by the first terminal device, the first resource in the data resource pool according to a result of the resource sensing ([0064]: details UE selects resource by performing sensing in a sensing window). 

Regarding claims 4 and 14, Yasukawa teaches performing, by the first terminal device, resource sensing before a starting time point of the second resource (FIG. 15; [0099]: details start timing and the end timing of the sensing window, as resource sensing, selection window, reservation window, resources that can be transmitted, reserved resource, as before starting time point of second resource). 

Regarding claims 7 and 17, Yasukawa teaches wherein that there is the resource conflict between the first resource and the fourth resource comprises that the first (FIG. 14; [0009]: details overlap of windows of UE1 and UE2; when a problem (for example, a conflict) occurs in resources to be used). 

Regarding claims 9 and 19, Yakusawa teaches selecting, by the first terminal device, the first resource within a time period from a time point n+T1 to a time point n+T2 (FIG. 14; [0096]: details selection window), wherein, a time point n is a time point when the data of the first terminal device arrives, or a time point when the first terminal device starts to select a resource, wherein T1>0, T1<T2<T3, and T3 is a delay requirement of the data of the first terminal device (FIG. 14; [0074]: details selection window; reservation window may overlap or may be subsequent selection window, as delay requirement). 

Regarding claim 10 and 20, Yakusawa teaches selecting, by the first terminal device, a plurality of candidate resources from the data resource pool within the selecting window (FIG. 11, A1, B1, etc. A2, B2 etc. [0073]: details selects resources A2 to C2 in the selection window), wherein the plurality of candidate resources comprise the first resource (FIG. 11: details A1), wherein a time interval between two candidate resources adjacent in the time domain is less than or equal to a delay requirement of the data of the first terminal device (FIG. 11; [0081][0096]: details resource conflict; signal collision, A1 and B1 are within reservation window, as interval less than delay requirement).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7, 9-14, 17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gulati (US 2017/0006586) details managing resource pool in wireless communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415